Case 19-21257-jra Doc 10-4 Filed 05/07/19 Pagelof3

ACCUCRAFT IMAGING, INC.
5920 HOHMAN AVENUE
HAMMOND, IN 46320

AIR COMFORT
2550 BRAGA DRIVE
BROADVIEW, IL 60155

BEVERLY SNOW & ICE
16504 S. DIXIE HWY
MARKHAM, IL 60428

CEVA FREIGHT, LLC
DEPT 2309
CAROL STREAM, IL 60132

GRAINGER
DEPT 801849506
PALATINE, IL 60038

HINSHAW & CULBERSON LLP
8142 SOLUTIONS CENTER DRIVE
CHICAGO, IL 60677-8001

INDUSTRIAL POLYMERS AND CHEMICALS, INC.
508 BOSTON TURNPIKE
SHREWSBURY, MA 01545

KELLER -HEART OIL
4411S. TRIPP AVENUE
CHICAGO, IL 60632

LEVIN GINSBURG
180 NORTH LASALLE STREET
CHICAGO, IL 60601

Exhibit ‘D
Case 19-21257-jra Doc 10-4 Filed 05/07/19 Page2of3

MATERNINI
VIA AGOSTINO NOVELLA, ZONA INDUSTRIAL
21046 MALNATE (VA) ITALIA

NEXUS EMPLOYMENT
P.O. BOX 1053
BEDFORD PARK, IL 60499

PRAIRIE STATE GROUP
11100 ADDISON AVENUE
FRANKLIN PARK, IL 60131

QUINCY COMPRESSOR
DEPARTMENT 3427
DALLAS, TX 75312

STANDARD CARTAGE COMP.
2400 SOUTH 27TH AVENUE
BROADVIEW, IL 60155

STAR TOOL & DIE WORKS, INC.
640 EAST 217TH STREET
CHICAGO HEIGHTS, IL 60411

SWARTZ, RETSON & CO., P.C.
235 E 86TH AVENUE
MERRILLVILLE, IN 46410

TIM O'CONNELL
1003 E. 31ST STREET
LA GRANGE PARK, IL 60526

TRINITY LOGISTICS, INC.
P.O. BOX 62702
BALTIMORE, MD 21264
Case 19-21257-jra Doc 10-4 Filed 05/07/19 Page3of3

WERTHEIMER

7950 W. JOLIET ROAD, SUITE 100
LA GRANGE, IL 60525

YRC FREIGHT
P.O. BOX 93151
CHICAGO, IL 60673
